     Case 19-03037      Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43            Desc Main
                                    Document     Page 1 of 17



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In Re:

                                                                      Chapter 7
Mitchell Lewis Dvorak and Tara Rae Dvorak,

                                                                      Bankruptcy No. 18-33161
                Debtors.


James L. Snyder, United States Trustee,

                                Plaintiff,                            Adv. No. __________



                                                               COMPLAINT FOR
                                                               DENIAL OF DISCHARGE
Mitchell Lewis Dvorak and Tara Rae Dvorak,

                                Defendants.


          Plaintiff, James L. Snyder, United States Trustee, for his complaint against Mitchell

Lewis Dvorak and Tara Rae Dvorak, the defendants, states and alleges as follows:

1.       James L. Snyder is the Acting United States Trustee for Region 12, which covers the

Federal Judicial Districts of Iowa (Northern & Southern Districts), Minnesota, North Dakota,

and South Dakota. The United States Trustee has standing to commence this adversary

proceeding pursuant to 28 U.S.C. § 586(a) and 11 U.S.C. § 727(c)(1).

2.       The Dvoraks are residents of the State of Minnesota and filed their petition for relief

under chapter 7 of the Bankruptcy Code on October 11, 2018. The case is currently pending in

the United States Bankruptcy Court for the District of Minnesota. Randall Seaver was appointed

chapter 7 trustee. Mr. Seaver conducted the meeting of creditors on November 16, 2018.

3.       This complaint is filed under Fed. R. Bankr. P. 7001(4) and seeks an order denying the
     Case 19-03037    Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43           Desc Main
                                  Document     Page 2 of 17



Dvoraks’ discharge in this case pursuant to 11 U.S.C. §727(a)(2)(A), (a)(2)(B), (a)(3), and

(a)(4)(A).

4.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§ 157

and 1334. This proceeding is a core proceeding.

5.      The United States Trustee consents to an entry of final judgment by the bankruptcy court

in this matter.

                                 Pre-Bankruptcy Background

6.      Prior to the Dvoraks’ bankruptcy filing, the Dvoraks owned a variety of companies,

including Dvorak Trucking, LLC (“Dvorak Trucking”) and Dvorak Trucking MN, LLC

(“Dvorak Trucking MN”). Dvorak Trucking operated between July of 2011 and August of 2017,

and Dvorak Trucking MN operated between 2016 and 2017. In November of 2017, Mr. Dvorak

accepted an offer from All State Peterbilt Group (“Peterbilt”) for employment as a salesman. Ms.

Dvorak was, and continues to be, employed at the Mayo Clinic.

7.      On information and belief, Dvorak Trucking borrowed in excess of $2.6 million from

Home Trust & Savings Bank (“Home Trust”) between April 4, 2016 and March 8, 2017. The

Dvoraks personally guaranteed each of the loans.

8.      In May of 2016, the Dvoraks purchased their current homestead in Rochester, Minnesota

for $429,900.00. After the purchase of the Rochester home, the Dvoraks spent over $160,000.00

on improvements to the Rochester home. The Dvoraks made the improvements between

November of 2016 and May of 2017.

9.      In February of 2017, Mr. Dvorak purportedly sold a 1979 Corvette for $500.00 to Dan

Degner. Mr. Dvorak does not have any documents to evidence the sale other than a bill of sale.


                                                2
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43           Desc Main
                                  Document     Page 3 of 17



10.    On information and belief, the Dvoraks provided Home Trust with a personal financial

statement on March 8, 2017. The financial statement lists, among other assets, the following: (1)

1979 Corvette, valued at $6,000.00; (2) 2015 Dodge Challenger, valued at $64,000.00 and

encumbered in the amount of $37,428.00; (3) 2013 GMC Denali, valued at $45,000.00; (4) 2016

Honda CRV valued at $25,000.00 and encumbered in the amount of $23,600.00; and (5) a 2015

Hiniker Pickup snow plow valued at $5,500.00.

11.    On June 30, 2017, the Dvoraks purchased a 2017 Dodge Durango for $44,580.00. In

connection with the purchase, they traded in the Honda CRV.

12.    On November 22, 2017, the Dvoraks purchased a 2018 GMC Yukon for $78,967.29. In

connection with the purchase, they traded in the Durango and the Challenger. The car dealership

assigned an aggregate value of $90,466.50 to the Durango and the Challenger. The total amount

of encumbrances against the Durango and the Challenger was $65,575.23.

13.    On November 30, 2017, the Dvoraks paid Dunlap & Seeger, P.A. $2,602.40 to engage

Dunlap & Seeger as their bankruptcy attorneys.

14.    Home Trust commenced suit against the Dvoraks on July 2, 2018, and it obtained

judgments in Iowa state court against the Dvoraks in the amounts of $1,596,254.07 and

$191,831.13 on September 13, 2018.

15.    On November 27, 2017, Mr. Dvorak wrote a $14,000.00 check to Peterbilt to pay

outstanding debts owed by Dvorak Trucking to Peterbilt.

16.    The Dvoraks made the following payments to pay down the principal balance on their

home mortgage: (1) July 17, 2018: $2,783.47; (2) August 1, 2018: $11,008.00; (3) September 13,

2018: $6,000; (4) October 3, 2018: $2,300.00.


                                                 3
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43           Desc Main
                                  Document     Page 4 of 17



17.    On July 31, 2018, Mr. Dvorak paid Murphy, Coe & Smith, PLLC (“Murphy Coe”)

$9,601.15 to pay for the preparation of business income tax returns for entities owned and

controlled by the Dvoraks. The transaction left a balance of $2,247.00 with Murphy Coe that

remained property of the Dvoraks as of October 11, 2018.

18.    On September 24, 2018, Mr. Dvorak paid the law firm of Henry, McManigal, Duffy,

Stambaugh & Anderson, P.L.C. (“Henry McManigal”) $950.00. Of that amount, Henry

McManigal applied $549.24 to outstanding amounts owed by Mr. Dvorak to Henry McManigal

on October 1, 2018. The transaction left a balance of $400.76 with Henry McManigal that

remained property of Mr. Dvorak. On November 1, 2018, Mr. Dvorak used the balance of funds

to pay attorney fees that he incurred between October 3, 2018 and October 29, 2018.

19.    As of October 11, 2018, Peterbilt owed Mr. Dvorak $26,578.52 in unpaid commissions.

On information and belief, Mr. Dvorak requested that Peterbilt not pay him the commissions

until after he filed his bankruptcy petition. On November 16, 2018, Peterbilt paid Mr. Dvorak all

of the outstanding commissions. As of that date, Peterbilt had paid Mr. Dvorak a total of

$84,553.08 in 2018, including $31,476.21 in commissions, $692.31 in holiday pay, and

$52,384.56 in regular pay.

20.    Peterbilt owed Mr. Dvorak expense reimbursements totaling $1,618.75 for the month of

October 2018. Of that amount, $626.80 was owed to Mr. Dvorak as of October 11, 2018. Mr.

Dvorak received the expense reimbursement on October 22, 2018.

21.    On October 11, 2018, Mr. Dvorak owned a First Alliance Credit Union Share Savings

account with a balance of $100.17.

22.    On October 11, 2018, the Dvoraks were in possession of the following checks: (1) Check


                                                4
  Case 19-03037        Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43        Desc Main
                                   Document     Page 5 of 17



in the amount of $2,300.00, issued by Olmstead County to the Dvoraks on July 19, 2018; (2)

Check in the amount of $1,321.50, issued by W.D. Larson Companies Ltd, Inc. (“Larson”) to

Mr. Dvorak on August 3, 2018; (3) Check in the amount of $1,481.84, issued by Larson to Mr.

Dvorak on September 26, 2018; (4) Check in the amount of $1,325.70, issued by Larson to Mr.

Dvorak on October 5, 2018. On October 22, 2018, Mr. Dvorak opened a checking account at

First Alliance Credit Union and deposited the checks and $740.00 in cash into the checking

account.

23.    On October 11, 2018, Mr. Dvorak was in possession of “junk steel.” Mr. Dvorak sold the

assets for $142.20 on October 27, 2018.

                                  Fraudulent Bankruptcy Filing

24.    On October 11, 2018, the Dvoraks filed their chapter 7 bankruptcy petition, schedules,

and statement of financial affairs.

25.    On schedule A/B, the Dvoraks failed to disclose the commissions due and owing to Mr.

Dvorak.

26.    On schedule A/B, the Mr. Dvorak failed to disclose his First Alliance Credit Union share

savings account with an account balance of $100.17.

27.    On schedule A/B, the Dvoraks failed to disclose the $2,300.00 check issued by Olmstead

County to the Dvoraks on July 19, 2018.

28.    On schedule A/B, Mr. Dvorak failed to disclose the $1,321.50 check issued by Larson to

Mr. Dvorak on August 3, 2018.

29.    On schedule A/B, Mr. Dvorak failed to disclose the $1,325.70 check issued by Larson to

Mr. Dvorak on September 26, 2018.


                                               5
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43            Desc Main
                                  Document     Page 6 of 17



30.    On schedule A/B, Mr. Dvorak failed to disclose the $1,481.84 check issued by Larson to

Mr. Dvorak on October 5, 2018.

31.    On schedule A/B, the Dvoraks failed to disclose expense reimbursements owed to them

as of October 11, 2018.

32.    On schedule A/B, the Dvoraks failed to disclose the 2015 Hiniker Pickup snow plow.

33.    On schedule A/B, the Dvoraks failed to disclose the $2,247.00 in funds held by Murphy

Coe.

34.    On schedule A/B, the Dvoraks failed to disclose the $400.76 in funds held by Henry

McManigal.

35.    On schedule A/B, the Dvoraks failed to disclose “junk steel” that they liquidated for

$142.20 on October 27, 2018.

36.    On schedule I, Mr. Dvorak disclosed gross monthly income of $5,235.00. In fact, Mr.

Dvorak’s average gross monthly income in 2018 was over $7,000.00 per month.

37.    On the statement of financial affairs, the Dvoraks failed to disclose any of the payments

that they made to improve their homestead in the two years prior to their bankruptcy filing.

38.    On the statement of financial affairs, the Dvoraks failed to disclose the sale of the 1979

Corvette to Dan Degner.

39.    On the statement of financial affairs, the Dvoraks failed to disclose the trade of the 2016

Honda CRV, the 2017 Dodge Durango, and the 2015 Dodge Challenger.

40.    On the statement of financial affairs, the Dvoraks failed to disclose the November 27,

2017 payment of $14,000.00 to Peterbilt.

41.    On the statement of financial affairs, the Dvoraks disclosed pre-petition payments to


                                                6
  Case 19-03037        Doc 1        Filed 04/24/19 Entered 04/24/19 15:47:43        Desc Main
                                      Document     Page 7 of 17



Murphy Coe, but claimed that the transaction was “payment of bill for taxes preparation.” The

Dvoraks did not disclose that the payment was for preparation of tax returns for entities owned or

controlled by the Dvoraks.

                              False Oaths At Meeting Of Creditors

42.    Mr. Seaver convened the meeting of creditors on November 16, 2018. At the meeting of

creditors, the Dvoraks gave the following false testimony:

       a.      That the information contained in the documents they filed with the bankruptcy

court was true and correct;

       b.      That they listed all of their assets in their schedules;

       c.      That they did not transfer any property or an interest in property to anyone in the

two years prior to their bankruptcy filing.

                                    Fraudulent Amended Schedules

43.    The Dvoraks filed amended schedules A/B and C on March 25, 2019. The Dvoraks again

failed to disclose the following:

       a.      On amended schedule A/B, the Dvoraks failed to disclose the commissions due

and owing to Mr. Dvorak.

       b.      On amended schedule A/B, the Mr. Dvorak failed to disclose his First Alliance

Credit Union share savings account with an account balance of $100.17.

       c.      On amended schedule A/B, the Dvoraks failed to disclose the $2,300.00 check

issued by Olmstead County to the Dvoraks on July 19, 2018.

       d.      On amended schedule A/B, Mr. Dvorak failed to disclose the $1,321.50 check

issued by Larson to Mr. Dvorak on August 3, 2018.


                                                  7
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43          Desc Main
                                  Document     Page 8 of 17



       e.      On amended schedule A/B, Mr. Dvorak failed to disclose the $1,325.70 check

issued by Larson to Mr. Dvorak on September 26, 2018.

       f.      On amended schedule A/B, Mr. Dvorak failed to disclose the $1,481.84 check

issued by Larson to Mr. Dvorak on October 5, 2018.

       g.      On amended schedule A/B, the Dvoraks failed to disclose expense

reimbursements owed to them as of October 11, 2018.

       h.      On amended schedule A/B, the Dvoraks failed to disclose the $2,247.00 in funds

held by Murphy Coe.

       i.      On amended schedule A/B, the Dvoraks failed to disclose the $400.76 in funds

held by Henry McManigal.

       j.      On amended schedule A/B, the Dvoraks failed to disclose “junk steel” that they

liquidated for $142.20 on October 27, 2018.

44.    The Dvoraks filed a second set of amended schedules A/B on April 11, 2019. The

Dvoraks again failed to disclose the following:

       a.      On second amended schedule A/B, the Mr. Dvorak failed to disclose his First

Alliance Credit Union share savings account with an account balance of $100.17.

       b.      On second amended schedule A/B, the Dvoraks failed to disclose the $2,300.00

check issued by Olmstead County to the Dvoraks on July 19, 2018.

       c.      On second amended schedule A/B, Mr. Dvorak failed to disclose the $1,321.50

check issued by Larson to Mr. Dvorak on August 3, 2018.

       d.      On second amended schedule A/B, Mr. Dvorak failed to disclose the $1,325.70

check issued by Larson to Mr. Dvorak on September 26, 2018.


                                                  8
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43           Desc Main
                                  Document     Page 9 of 17



       e.      On second amended schedule A/B, Mr. Dvorak failed to disclose the $1,481.84

check issued by Larson to Mr. Dvorak on October 5, 2018.

       f.      On second amended schedule A/B, the Dvoraks failed to disclose the $2,247.00 in

funds held by Murphy Coe.

       g.      On second amended schedule A/B, the Dvoraks failed to disclose the $400.76 in

funds held by Henry McManigal.

                          Concealment and Falsification of Records

45.    On March 27, 2019, Mr. Seaver inquired of the Dvoraks’ bankruptcy attorney, Paul

Bucher, as to the source of the funds that made up the $7,169.04 opening deposit into Mr.

Dvorak’s First Alliance Credit Union checking account on October 22, 2018. On April 3, 2019,

Mr. Bucher responded with a letter to Mr. Seaver. In the letter, Mr. Bucher wrote that the deposit

was “a combination of a reimbursement check from Mr. Dvorak’s employer in the amount of

$2,169.04 (Bate-stamp number 10554), and $5,000 in cash received from Dan Degner.” Mr.

Bucher also provided Mr. Seaver with a document entitled “Expense Report Detail.” The

document purported to show an expense reimbursement request in the amount of $2,169.04

made by Mr. Dvorak to Peterbilt. In fact, the $7,169.04 opening deposit into Mr. Dvorak’s First

Alliance Credit Union checking account on October 22, 2018 consisted of $740.00 in cash and

the following checks: (1) Check in the amount of $2,300.00, issued by Olmstead County to the

Dvoraks on July 19, 2018; (2) Check in the amount of $1,321.50, issued by Larson to Mr.

Dvorak on August 3, 2018; (3) Check in the amount of $1,481.84, issued by Larson to Mr.

Dvorak on September 26, 2018; (4) Check in the amount of $1,325.70, issued by Larson to Mr.

Dvorak on October 5, 2018.


                                                9
  Case 19-03037        Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43             Desc Main
                                  Document     Page 10 of 17



                              COUNT I
TRANSFER OF PROPERTY OF THE DEBTORS WITH INTENT TO HINDER, DELAY, OR
DEFRAUD A CREDITOR WITHIN ONE YEAR BEFORE THE DATE OF THE FILING OF
                            THE PETITION

46.    The plaintiff re-alleges Paragraphs 1-45 as if fully set forth herein.

47.    The Dvoraks filed a voluntary petition on October 11, 2018.

48.    Between July 17, 2018 and October 3, 2018, the Dvoraks transferred $22,091.47 to ONB

Bank to pay down their home mortgage. The Dvoraks transferred the money with the intent to

hinder, delay, or defraud creditors within one year of the filing of their bankruptcy petition.

49.    As a result of the Dvoraks’ conduct, the plaintiff is entitled to an order denying the

Dvoraks’ discharge under 11 U.S.C. §727(a)(2)(A).

                             COUNT II
CONCEALMENT OF PROPERTY OF THE ESTATE WITH INTENT TO HINDER, DELAY,
OR DEFRAUD THE CHAPTER 7 TRUSTEE AFTER THE DATE OF THE FILING OF THE
                             PETITION

50.    Plaintiff re-alleges Paragraphs 1-49 as if fully set forth herein.

51.    The Dvoraks filed a voluntary petition on October 11, 2018.

52.    The Dvoraks concealed the following property of the bankruptcy estate from Mr. Seaver

       after October 11, 2018:

       a.      $26,578.52 in unpaid commissions owed by Peterbilt to Mr. Dvorak;

       b.      2015 Hiniker Pickup snow plow;

       c.      $626.80 in expense reimbursements owed by Peterbilt to Mr. Dvorak;

       d.      $2,247.00 in funds held by Murphy Coe.

       e.      $400.76 in funds held by Henry McManigal;

       f.      $142.20 in “junk steel” sold by the Dvoraks on October 27, 2018.


                                                 10
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43            Desc Main
                                 Document     Page 11 of 17



      g.      First Alliance Credit Union share savings account with an account balance of

      $100.17.

      h.      $2,300.00 check issued by Olmstead County to the Dvoraks on July 19, 2018.

      i.      $1,321.50 check issued by Larson to Mr. Dvorak on August 3, 2018.

      j.      $1,325.70 check issued by Larson to Mr. Dvorak on August 3, 2018.

      k.      $1,481.84 check issued by Larson to Mr. Dvorak on August 3, 2018.

      The Dvoraks concealed the property of the estate with the intent to hinder, delay, or

      defraud Mr. Seaver.

53.   As a result of the Dvoraks’ conduct, the plaintiff is entitled to an order denying the

      Dvoraks’ discharge under 11 U.S.C. § 727(a)(2)(B).

                              COUNT III
 FAILURE TO KEEP OR PRESERVE ANY RECORDED INFORMATION FROM WHICH
 THE DEBTOR’S FINANCIAL CONDITION OR BUSINESS TRANSACTIONS MIGHT BE
                            ASCERTAINED

54.   Plaintiff re-alleges Paragraphs 1-53 as if fully set forth herein.

55.   The Dvoraks failed to keep or preserve recorded information from which their financial

      condition and business transactions might be ascertained. Specifically, the Dvoraks did

      not keep a record of the title transfer for the 1979 Corvette. The Dvoraks’ failure to keep

      or preserve the recorded information is not justified under all of the circumstances of this

      case.

56.   As a result of the Dvoraks’ conduct, the plaintiff is entitled to an order denying the

      Dvoraks’ discharge under 11 U.S.C. §727(a)(3).

                              COUNT IV
CONCEALMENT AND FALSIFICATION OF RECORDED INFORMATION FROM WHICH
 THE DEBTOR’S FINANCIAL CONDITION OR BUSINESS TRANSACTIONS MIGHT BE

                                                11
  Case 19-03037         Doc 1    Filed 04/24/19 Entered 04/24/19 15:47:43            Desc Main
                                  Document     Page 12 of 17



                                         ASCERTAINED


57.    Plaintiff re-alleges Paragraphs 1-56 as if fully set forth herein.

58.    The Dvoraks concealed recorded information regarding the source of the funds that made

       up the $7,169.04 opening deposit into Mr. Dvorak’s First Alliance Credit Union checking

       account on October 22, 2018.

59.    On April 3, 2019, the Dvoraks, via their bankruptcy attorney Paul Bucher, provided a

       falsified document entitled “Expense Report Detail” to Mr. Seaver.

60.    As a result of the Dvoraks’ conduct, the plaintiff is entitled to an order denying the

       Dvoraks’ discharge under 11 U.S.C. §727(a)(3).

                                    COUNT V
                FALSE OATHS IN OR IN CONNECTION WITH THE CASE

61.    Plaintiff re-alleges Paragraphs 1-60 as if fully set forth herein.

62.    The Dvoraks knowingly and fraudulently made the following false oaths on their

bankruptcy schedules:

       a.     On schedule A/B, the Dvoraks failed to disclose the commissions due and owing

       to Mr. Dvorak.

       b.     On schedule A/B, the Dvoraks failed to disclose expense reimbursements owed to

       them as of October 11, 2018.

       c.     On schedule A/B, the Mr. Dvorak failed to disclose his First Alliance Credit

       Union share savings account with an account balance of $100.17.

       d.     On schedule A/B, the Dvoraks failed to disclose the $2,300.00 check issued by

       Olmstead County to the Dvoraks on July 19, 2018.


                                                 12
  Case 19-03037       Doc 1     Filed 04/24/19 Entered 04/24/19 15:47:43           Desc Main
                                 Document     Page 13 of 17



       e.      On schedule A/B, Mr. Dvorak failed to disclose the $1,321.50 check issued by

       Larson to Mr. Dvorak on August 3, 2018.

       f.      On schedule A/B, Mr. Dvorak failed to disclose the $1,325.70 check issued by

       Larson to Mr. Dvorak on September 26, 2018.

       g.      On schedule A/B, Mr. Dvorak failed to disclose the $1,481.84 check issued by

       Larson to Mr. Dvorak on October 5, 2018.

       h.      On schedule A/B, the Dvoraks failed to disclose a 2015 Hiniker Pickup snow

       plow.

       i.      On schedule A/B, the Dvoraks failed to disclose the $2,247.00 in funds held by

       Murphy Coe.

       j.      On schedule A/B, the Dvoraks failed to disclose the $400.76 in funds held by

       Henry McManigal.

       k.      On schedule A/B, the Dvoraks failed to disclose “junk steel” that they liquidated

       for $142.20 on October 27, 2018.

       l.      On schedule I, Mr. Dvorak disclosed gross monthly income of $5,235.00.

63.    The Dvoraks knowingly and fraudulently made the following false oaths on their

amended bankruptcy schedules, filed on March 25, 2019:

       a.      On amended schedule A/B, the Dvoraks failed to disclose the commissions due

       and owing to Mr. Dvorak.

       b.      On amended schedule A/B, the Dvoraks failed to disclose expense

       reimbursements owed to them as of October 11, 2018.

       c.      On amended schedule A/B, the Mr. Dvorak failed to disclose his First Alliance


                                               13
  Case 19-03037      Doc 1    Filed 04/24/19 Entered 04/24/19 15:47:43          Desc Main
                               Document     Page 14 of 17



       Credit Union share savings account with an account balance of $100.17.

       d.     On amended schedule A/B, the Dvoraks failed to disclose the $2,300.00 check

       issued by Olmstead County to the Dvoraks on July 19, 2018.

       e.     On amended schedule A/B, Mr. Dvorak failed to disclose the $1,321.50 check

       issued by Larson to Mr. Dvorak on August 3, 2018.

       f.     On amended schedule A/B, Mr. Dvorak failed to disclose the $1,325.70 check

       issued by Larson to Mr. Dvorak on September 26, 2018.

       g.     On amended schedule A/B, Mr. Dvorak failed to disclose the $1,481.84 check

       issued by Larson to Mr. Dvorak on October 5, 2018.

       h.     On amended schedule A/B, the Dvoraks failed to disclose the $2,247.00 in funds

       held by Murphy Coe.

       i.     On amended schedule A/B, the Dvoraks failed to disclose the $400.76 in funds

       held by Henry McManigal.

       j.     On amended schedule A/B, the Dvoraks failed to disclose “junk steel” that they

       liquidated for $142.20 on October 27, 2018.

64.    The Dvoraks knowingly and fraudulently made the following false oaths on their second

amended bankruptcy schedules, filed on April 11, 2019:

       a.     On second amended schedule A/B, the Mr. Dvorak failed to disclose his First

       Alliance Credit Union share savings account with an account balance of $100.17.

       b.     On second amended schedule A/B, the Dvoraks failed to disclose the $2,300.00

       check issued by Olmstead County to the Dvoraks on July 19, 2018.

       c.     On second amended schedule A/B, Mr. Dvorak failed to disclose the $1,321.50


                                              14
  Case 19-03037        Doc 1      Filed 04/24/19 Entered 04/24/19 15:47:43         Desc Main
                                   Document     Page 15 of 17



        check issued by Larson to Mr. Dvorak on August 3, 2018.

        d.      On second amended schedule A/B, Mr. Dvorak failed to disclose the $1,325.70

        check issued by Larson to Mr. Dvorak on September 26, 2018.

        e.      On second amended schedule A/B, Mr. Dvorak failed to disclose the $1,481.84

        check issued by Larson to Mr. Dvorak on October 5, 2018.

        f.      On second amended schedule A/B, the Dvoraks failed to disclose the $2,247.00 in

        funds held by Murphy Coe.

        g.      On second amended schedule A/B, the Dvoraks failed to disclose the $400.76 in

        funds held by Henry McManigal.

65.     The Dvoraks knowingly and fraudulently made the following false oaths on their

statement of financial affairs:

        a.      The Dvoraks failed to disclose any of the payments that they made to improve

        their homestead in the two years prior to their bankruptcy filing.

        b.      The Dvoraks failed to disclose the sale of the 1979 Corvette to Dan Degner.

        c.      The Dvoraks failed to disclose the trade of the 2016 Honda CRV, the 2017 Dodge

        Durango, and the 2015 Dodge Challenger.

        d.      The Dvoraks failed to disclose the November 27, 2017 payment of $14,000.00 to

        Peterbilt.

        e.      The Dvoraks disclosed pre-petition payments to Murphy Coe, but claimed that the

        transaction was “payment of bill for taxes preparation”.

66.     The Dvoraks knowingly and fraudulently made the following false oaths at her meeting

of creditors:


                                                 15
  Case 19-03037         Doc 1    Filed 04/24/19 Entered 04/24/19 15:47:43             Desc Main
                                  Document     Page 16 of 17



       a.      That the information contained in the documents they filed with the bankruptcy

       court was true and correct;

       b.      That they listed all of their assets in their schedules;

       c.      That they did not transfer any property or an interest in property to anyone in the

       two years prior to their bankruptcy filing.

67.    The Dvoraks’ false oaths set forth above were material omissions or misrepresentations

regarding their property and property of the estate.

68.    As a result of the Dvoraks’ false oaths, the plaintiff is entitled to an order denying the

Dvoraks’ discharge under 11 U.S.C. § 727(a)(4)(A).

       WHEREFORE, the Plaintiff requests that this Court enter an order and judgment denying

the Dvoraks’ discharge under 11 U.S.C. § 727(a)(2)(A), (a)(2)(B), (a)(3), and (a)(4)(A), together

with such other and further relief as the Court deems just and equitable.

Dated: April 24, 2019                                  JAMES L. SNYDER
                                                       ACTING UNITED STATES TRUSTEE
                                                       REGION 12

                                               BY:     /e/ Colin Kreuziger
                                                       Colin Kreuziger
                                                       Trial Attorney
                                                       Office of U.S. Trustee
                                                       1015 U.S. Courthouse
                                                       300 South Fourth Street
                                                       Minneapolis, MN 55415
                                                       TELE: (612) 334-1350
                                                       FAX: (612) 335-4032
                                                       MN Atty. No. 0386834




                                                  16
  Case 19-03037        Doc 1    Filed 04/24/19 Entered 04/24/19 15:47:43            Desc Main
                                 Document     Page 17 of 17



                                        VERIFICATION

       I, Colin Kreuziger, a trial attorney for the United States Trustee, the Plaintiff herein,
declare under penalty of perjury that the foregoing is true and correct according to the best of my
knowledge, information, and belief.

Executed on April 24, 2019
                                                             /e/ Colin Kreuziger
                                                             Colin Kreuziger
                                                             Trial Attorney
                                                             MN Atty No. 0386834
                                                             Office of U.S. Trustee
                                                             1015 U.S. Courthouse
                                                             300 South Fourth Street
                                                             Minneapolis, MN 55415
                                                             TELE: (612) 334-1350
